Citation Nr: 0111683	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-11 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for impairment of 
the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for impairment of 
the right knee, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The RO has indicated that the veteran had active service from 
September 1969 to June 1975.  This claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision prepared in March 1998 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and 
provided to the veteran in April 1998.  In that rating 
decision, the RO, in pertinent part, denied an evaluation in 
excess of 10 percent for service-connected right knee 
disability and denied an evaluation in excess of 10 percent 
for service-connected left knee disability.  The veteran 
disagreed with those determinations in August 1998.  In 
January 1999, following issuance of a statements of the case 
in November 1998, the veteran submitted a timely substantive 
appeal.

The Board notes that the March 1998 rating decision 
underlying this appeal also granted a 10 percent evaluation 
for a skin disability.  The record does not reflect that the 
veteran disagreed with any aspect of this evaluation, and 
there is no issue regarding the veteran's skin disability 
before the Board on appeal at this time.

The veteran requested a hearing before the Board, and that 
hearing was conducted in October 2000 by the undersigned 
Board Member.


REMAND

At his October 2000 hearing before the Board, the veteran 
pointed out the conflict in the medical evidence of record.  
The examiner who conducted October 1999 and December 1999 VA 
examination found no instability in either the veteran's 
right knee or in his left knee, and the examiner stated that 
radiologic examination disclosed no degenerative joint 
disease.  The examiner who conducted VA examination in 
November 1997 assigned a diagnosis of degenerative joint 
disease, both knees, and referenced the x-ray report.  
However, neither the November 1997 radiologic report nor an 
October or December 1999 x-ray report is associated with the 
claims file.  No other VA examinations or radiologic reports 
are of record.  There is a notation that the file had been 
lost and was rebuilt.  After the medical evidence as to 
whether the veteran has arthritis of the right or left knee, 
or bilateral knees, is reconciled, consideration should be 
given to the issue of whether separate ratings for arthritis 
of the left knee and instability of the left knee, if found, 
are appropriate.  See VAOPGCPREC 23-97 (1997), VAOPGCPREC 9-
98 (1998).

Although the VA examinations in 1997 and in 1999 reflect that 
the veteran's knees were both stable, the medical evidence of 
record does reflect that the veteran had a meniscal tear and 
loss of the anterior cruciate ligament in the left knee.  The 
veteran testified, at his October 2000 hearing before the 
Board, that his left knee had been unstable for many years, 
and that the December 1999 medical finding that the left knee 
was stable conflicted with the other medical evidence of 
record.  The veteran's testimony suggests that the veteran 
was notified of the findings of the December 1999 VA 
examination.  However, the Board notes that, if the veteran 
was notified of the findings of that December 1999 
examination, the supplemental statement of the case (SSOC) 
that would have addressed the evidence is not associated with 
the claims file before the Board.  The only statement of the 
case associated with the claims file was issued in November 
1998.  However, the Board notes that the RO's notice of 
disagreement tracking suggests that an SSOC was issued in 
January 2000. 

The veteran also testified that he lost his employment with 
the Postal Service as a result of his knee disabilities, 
raising a claim, in essence, that, if he is not entitled to 
an increased evaluation in excess of 10 percent for each knee 
disability based on the criteria for evaluation of knee 
disability, he is entitled to an increased evaluation on an 
extraschedular basis for actual interference with and impact 
on employment.  38 C.F.R. § 3.321(b).  The RO has not had an 
opportunity to consider this matter. 

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain VA 
clinical records compiled during the pendency 
of this claim, beginning from September 1997 
to the present.  In particular, the RO should 
obtain any reports of radiologic examination 
of the veteran's right knee or left knee.  

2.  The RO should also afford the veteran an 
opportunity to identify or submit and non-VA 
clinical records created during the relevant 
period.  The RO should then attempt to 
associate such records with the claims file, 
after obtaining any necessary authorization 
form the veteran.  The veteran should also be 
afforded an opportunity to provide or identify 
any additional information that may establish 
the severity of his knee disability, including 
information as to impact on employment or 
activities of daily living.

3.  The veteran should be afforded a VA 
examination of his knees.  All necessary 
evaluations, tests and studies, including 
radiologic examination, range of motion 
studies in degrees, and testing to determine 
stability, as deemed appropriate, should be 
performed.  The extent of any knee instability 
or subluxation should be noted.  The examiner 
should describe each method of assessment 
used, and should state the findings, positive 
or negative, in detail.  

The examiner should state whether weakened 
movement, including weakened movement against 
varying resistance, excess fatigability with 
use, incoordination, painful motion, or pain 
with use, if present, and should provide an 
opinion as to how these factors result in any 
additional limitation of motion.  If the 
veteran describes flare-ups of pain, the 
examiner should offer an opinion as to whether 
there would be additional limits on functional 
ability during the flare-ups and, if feasible, 
express this in terms of additional degrees of 
limitation of motion during the flare-ups.  If 
the examiner is unable to offer an opinion as 
to the nature of any additional disability 
during a flare- up, that fact should be 
stated. 

The examiner should also state the effect, if 
any, of the veteran's knee disabilities on 
employment activities, such as ability to 
lift, carry, or walk, stated in objective 
terms.  

4.  The RO should review the file to assure 
that all necessary development has been 
competed before proceeding with 
readjudication.  If any further development, 
such as a Social and Industrial Survey, is 
required, that development should be 
completed.

5.  To the extent not otherwise accomplished, 
the RO should also ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

If in order, the veteran and his representative should then 
be provided with a supplemental statement of the case and 
given the usual period of time for response.  The case should 
then be returned to the Board for further review.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




